Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 were presented for examination.  Applicant filed an amendment March 10, 2021.  No claims were added or canceled.  Claims 1, 9, 16, and 17 were amended.  After careful consideration of applicant’s arguments/amendments, the examiner maintains the grounds of rejection for claims 1-20.   Therefore, the rejection of claims 1-20 is a final rejection.     

REMARKS
Applicant argued that Examiner’s 101 rejection was improper because the alleged abstract idea identified by the Examiner is not verbatim recited in the claims.  Applicant further argued that the alleged abstract idea would not fit within any of the three categories.  Examiner disagrees.  A verbatim recitation of the claim language is not required for a rejection under 35 USC 101.  The alleged abstract idea found in Applicant’s claimed invention would indeed fit into one of the enumerated groupings of abstract ideas recognized the US Patent and Trademark Office.  Specifically, the abstract idea falls within the enumerated grouping of abstract ideas described as mental processes.  Therefore, Examiner finds Applicant’s argument non-persuasive. 
Applicant argued that Examiner’s 101 rejection was improper because the claims are not directed to a mental process, but rather the claims are directed to a physical home assistance device configured to interact with a user. The claims recite a processor programmed to perform particular limitations that could not practically be performed within the human mind, such as accessing a user account; continuously monitoring a data set over an extended period of time; determining a potential tax implication using a machine learning model, wherein the tax implication database comprises user-verified data such that the machine learning model is personalized to the user; and providing, upon determining the actual tax implication, information indicative of the data input and the response to the external repository and the tax implication database to improve the accuracy 
Applicant argued that Examiner’s 101 rejection was improper because the additional limitations found in the claimed invention are directed to specific technological improvements rather than to merely linking to a particular environment or field of use or mere extra-solution activities.  Examiner disagrees.  Applicant asserted that the processor’s function of accessing a user account and automatically identifying relevant data by continuously monitoring a data set integrates any purported abstract idea into a practical application.  However, Applicant’s assertion is without merit because it is not supported by an explanation of how the additional limitation integrates the abstract idea.  For instance, Applicant does not explain how the accessing of a user account demonstrates an improvement in the functioning of a computer or to any other technology, thereby integrating the abstract idea into a practical application.  Applicant also asserted that the claimed machine learning model is not extra-solution activity and is directed to a specific technological improvement of improving the accuracy of determining tax implications by updating the tax implication database and personalizing information specific to each user.  Examiner responds by noting that the machine learning model is part of the abstract idea.  Therefore, it cannot be considered an additional 
Applicant argued that Examiner’s 101 rejection was improper because the limitations of continuously monitoring data inputs over an extended period of time and providing information indicative of the data input to the external repository and the tax implication database integrates any purported abstract idea into a specific technological improvement.  Examiner disagrees.  As explained above, these limitations generally link the use of the claimed invention to a particular technological environment.  Furthermore, Applicant has not identified any technological improvements tied to the limitations at issue.  Therefore, Examiner finds Applicant’s argument non-persuasive.   
Applicant argued that the claimed invention includes "significantly more" than the abstract idea because the additional limitations are not well-understood, routine, or conventional activity in the field. The concept of using a home assistance device to receive data and determine a trigger, determine the probability of a tax implication, update a machine learning algorithm, and thereby provide information to an external repository based on such a trigger is an inventive concept that will assist the taxpayer in preparing their tax returns. This is an improvement over the cited art as recited by the instant claims that provides a real-world benefit.  Examiner disagrees.  Applicant has not explained how the additional limitations are not well-understood, routine, or conventional.  Applicant also has not shown where an inventive concept exists in the additional limitations by explaining how a technological problem or limitation found in the prior art was overcome by the claimed invention.  While Applicant has identified the problem of users not properly gathering necessary documentation as a problem, it is not a problem that is technological in nature.  Other than the general allegation that an inventive concept exists, Applicant has not supported the argument that significantly more than the abstract idea is present.  Furthermore, the limitations referenced by Applicant are part of the abstract idea.  The question of whether a limitation is well-understood, routine, and conventional does not apply to limitations that are a part of the abstract idea.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection was improper because the limitations of accessing a user account and continuously monitoring a data set are at least not routine or well-understood in the art.  Specifically, typical tax preparation systems are not known to access user accounts, such as email accounts and social media accounts to continuously monitor a user data set.  Examiner disagrees.  Examiner’s 101 rejection does not depend on a finding that the limitations at issue are well-understood and routine.  The limitations are additional limitations that generally link the use of the identified abstract idea to a particular technological environment.  Therefore, the limitations do not provide significantly more.  Applicant’s argument is non-persuasive.  
Applicant argued that the prior art does not teach or suggest a processor programmed to determine a data request based at least in part on the data input, wherein at least one of the data input and the data request is associated with the external device; receive a response based upon the data request; and provide, to the external repository, information indicative of the data input and the response.  Examiner disagrees.  The Ciaramitaro reference, in combination with the Hughes reference, teaches an interactive process between a user and a system wherein the system prompts the user to input data based on data previously received from the user. The system also employs an external device to facilitate the exchanges between the user and the system and stores data associated with the exchange in an external repository. See Ciaramitaro pghs 25, 52; Hughes pghs 11, 23-24, 29).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the limitations of continuously monitoring a data set, requesting credentials to access a user account, and determining the probability of a tax implication using a machine learning model are not disclosed or suggested by the cited references.  Examiner disagrees.  The Barton reference suggests continuously monitoring a data set, requesting credentials to access a user account, and determining the probability of a tax implication using a machine learning model are not disclosed or suggested by the cited references (see below).  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that none of the cited references teach continuously monitoring a data set to detect a data input; automatically determine an assistant-initiated trigger based upon the data input."  Examiner disagrees.  The Hughes reference teaches continuously monitoring a data set 
Applicant argued that the prior art does not teach or suggest requesting user credentials or accessing a user account using said credentials.  Applicant further argued that the prior art does not teach or suggest using machine learning to determine the probability of a tax implication in gathered data and personalizing the machine learning model to each user using user-verified data.  Examiner disagrees.  The Barton reference teaches a process wherein a user’s voice is used for authentication purposes to access an account, which makes obvious Applicant’s limitation of requesting user credentials and accessing a user account using said credentials (see Barton:  col 4, lines 25-50).  The Hughes reference (pghs 11, 29), in combination with the Barton reference (see col 3, lines 10-30), makes obvious the limitation of using machine learning to determine the probability of a tax implication in gathered data and personalizing the machine learning model to each user using user-verified data.  Therefore, Examiner finds Applicant’s argument non-persuasive.   
Applicant respectfully argued that those dependent claims not discussed separately herein are allowable at least for the reasons discussed with respect to the corresponding independent claims.  Examiner disagrees.  None of the independent claims are patentable.  Therefore, none of the dependent claims can be patentable based on the patentability of a claim from which it depends.  For this reason, Examiner finds Applicant’s argument non-persuasive.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 were rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. 

35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-8 describe a device; claims 9-15 describe a non-transitory computer readable storage medium; claims 16-20 describe a process.    

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating 
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
Claims 1, 9, and 16 recite(s) automatically determining an assistant-initiated trigger based upon a data input; determining a probability that the trigger is indicative of a potential tax implication by using a machine learning model to consult a tax implication database, wherein the tax implication 

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations described above only serve to generally link the use of the judicial exception to a particular technological environment or field of use.

Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 were rejected under 35 U.S.C. 103(a) as being unpatentable over Ciaramitaro (2012/0084185 A1) and in view of Hughes (2012/0022983 A1) and in further view of Regan (2014/0180883 A1) and in further view of Barton (US 9,047,857 B1).   
Claim 1:	In regard to the following limitation, Ciaramitaro teaches:
(Currently Amended) A home assistance device configured to interact with a user, the home assistance device comprising: a speaker for producing an audible message; a microphone for receiving an audible input; (Ciaramitaro:  pgh 80)
a communications element communicably coupled to an external device and an external repository, wherein the external repository is associated with a tax preparation system; (Ciaramitaro:  pgh 25)
Ciaramitaro does not teach the remaining limitation.  However, Hughes teaches:
determine a data request based at least in part on the data input, wherein at least one of the data input and the data request is associated with the external device; receive a response based upon the data request, wherein the response is indicative as to whether the trigger is indicative of an actual tax implication; and Page 6U.S. Patent Application Serial No. 15/581,441Response Dated March 30, 2020Responsive to Office Action Dated December 30, 2019provide, upon determining the actual tax implication, information indicative of the data input and the response to the external repository and the tax implication database to improve the accuracy of the machine learning model.  (Hughes:  pgh 11, 29)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ciaramitaro with the elements as taught by Hughes because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Ciaramitaro/Hughes does not teach the remaining limitations.  However, Barton teaches:   
automatically determine an assistant-initiated trigger based upon the data input; determine a probability that the trigger is indicative of a potential tax implication by using a machine learning model to consult a tax implication database, wherein the tax implication database comprises user-verified data such that the machine learning model is personalized to the user (Barton:  col 3, lines 5-40)
and a processor programmed to: request credentials from the user to access a user account associated with the external device; upon receiving the 
continuously monitor a data set associated with at least one of the microphone, the external device, the external repository, and the user account over an extended period of time to detect a data input; (Barton:  col 2, lines 1-65)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ciaramitaro/Hughes with the elements as taught by Barton because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Hughes (see pgh 4).    
Claim 2:	Ciaramitaro/Hughes/Barton teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Ciaramitaro teaches:
2. The home assistance device of claim 1, wherein the data input is detected by analyzing, via the processor, the audible input via the microphone.  (Ciaramitaro:  pgh 74)
Claim 3:	Ciaramitaro/Hughes/Barton teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Hughes teaches:
3. The home assistance device of claim 1, wherein the data input is detected by analyzing the user account associated with the external device.  (Hughes:  pgh 11, 29)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ciaramitaro/Barton with the elements as taught by Hughes because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately 
Claim 4:	Ciaramitaro/Hughes/Barton teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Ciaramitaro teaches:
4. (Currently Amended) The home assistance device of claim 1, wherein the external device is a first external device, (Ciaramitaro:  pgh 80)
wherein the communications element is communicably coupled to a second external device, (Ciaramitaro:  pgh 25)
wherein the first external device is a smart phone associated with the user, (Ciaramitaro:  pgh 26)
and wherein the second external device is a server configured to interface with at least one of a customer bank and an e-mail system.  (Ciaramitaro:  pgh 25)
Claim 5:	Ciaramitaro/Hughes/Barton teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Ciaramitaro teaches:
5. (Currently Amended) The home assistance device of claim 1, wherein said information indicative of the data input and the data request is configured to be used by the tax preparation system in preparation of a tax return.  (Ciaramitaro:  pgh 25)
Claim 6:	Ciaramitaro/Hughes/Barton teaches the limitation(s) as shown in the rejection of claim 5.  In regard to the following limitation, Regan teaches:
6. (Currently Amended) The home assistance device of claim 5, Page 7U.S. Patent Application Serial No. 15/581,441 Response Dated March 30, 2020 Responsive to Office Action Dated December 30, 2019 wherein the external repository is further associated with a bank, and wherein the processor is further programmed to access a bank account associated with the user and the bank to monitor the bank account for at least one of purchases, income, and expenses.  (Regan:  pgh 257)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Ciaramitaro/Hughes/Barton with the elements as taught by Regan because the claimed invention is merely a 
Claim 7:	Ciaramitaro/Hughes/Barton teaches the limitation(s) as shown in the rejection of claim 5.  In regard to the following limitation, Ciaramitaro teaches:
7. (Currently Amended) The home assistance device of claim 5, wherein the data input is received from the external device, wherein the data request is presented to the user by the audible message via the speaker, and wherein the response is received from the user by the audible input via the microphone.  (Ciaramitaro:  pgh 80)
Claim 8:	Ciaramitaro/Hughes/Barton teaches the limitation(s) as shown in the rejection of claim 5.  In regard to the following limitation, Ciaramitaro teaches:
8. (Currently Amended) The home assistance device of claim 5, wherein the data input is received from the user by the audible input via the microphone, wherein the data request is presented to the external device to verify the potential tax implication, and wherein the response is presented to the user by the audible message via the speaker.  (Ciaramitaro:  pgh 80)
Claim 9:	In regard to the following limitation, Hughes teaches:
9. (Currently Amended) One or more non-transitory computer readable storage media storing computer-executable instructions that perform functions of a tax assistant for a user, wherein execution of the computer-executable instructions by at least one processing element performs the following steps: determine a data request based at least in part on the data input, wherein at least one of the data input and the data request is associated with the external device; receive a response based upon the data request, (Hughes:  pgh 11, 29)
Hughes does not teach the remaining limitations.  However, Regan teaches:
wherein the response is indicative as to whether the trigger is indicative of an actual tax implication; (Regan:  pgh 257)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hughes with the elements as taught by Regan because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Hughes/Regan does not teach the remaining limitation.  However, Ciaramitaro teaches:   
and provide, upon determining the actual tax implication, information indicative of the data input and the response to the external repository associated with a tax preparation system and the tax implication database to improve the accuracy of the machine learning model.  (Ciaramitaro:  pgh 80)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hughes/Regan with the elements as taught by Ciaramitaro because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Ciaramitaro/Hughes/Regan does not teach the remaining limitations.  However, Barton teaches:    
automatically determine an assistant-initiated trigger based upon the data input; determine a probability that the trigger is indicative of a potential tax implication by using a machine learning model to consult a tax implication database, wherein the tax implication database comprises user-verified data such that the machine learning model is personalized to the user; (Barton:  col 3, lines 5-40)
request credentials from the user to access a user account associated with an external device; upon receiving the credentials, access the user account using the credentials; (Barton:  col 4, lines 25-50)
continuously monitor a data set associated with at least one of a microphone, the external device, an external repository, and the user account over an extended period of time to detect a data input; (Barton:  col 2, lines 1-65)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hughes/Regan/Ciaramitaro with the elements as taught by Barton because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Hughes (see pgh 4).      
Claim 10:	Hughes/Regan/Ciaramitaro/Barton teaches the limitation(s) as shown in the rejection of claim 9.  In regard to the following limitation, Ciaramitaro teaches:
10. (Currently Amended) The one or more non-transitory computer readable storage media of claim 9, wherein the data input is received from the external device, wherein the data request is presented to the user by an audible message via a speaker, and Page 9U.S. Patent Application Serial No. 15/581,441Response Dated March 30, 2020Responsive to Office Action Dated December 30, 2019wherein the response is received from the user by an audible input via the microphone.  (Ciaramitaro:  pgh 80)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hughes/Regan/Barton with the elements as taught by Ciaramitaro because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Hughes (see pgh 4).        

11. (Currently Amended) The one or more non-transitory computer readable storage media of claim 9, wherein the data input is received from the user by an audible input via the microphone, wherein the data request is presented to the external device to verify the potential tax implication, and wherein the response is presented to the user by an audible message via a speaker.  (Ciaramitaro:  pgh 80)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hughes/Regan/Barton with the elements as taught by Ciaramitaro because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Hughes (see pgh 4).        
Claim 12:	Hughes/Regan/Ciaramitaro/Barton teaches the limitation(s) as shown in the rejection of claim 9.  In regard to the following limitation, Hughes teaches:
12. (Currently Amended) The one or more non-transitory computer readable storage media of claim 9, wherein the data input is detected by analyzing the user account associated with the external device, (Hughes:  pgh 11, 29)
Hughes does not teach the remaining limitation.  However, Ciaramitaro teaches:
wherein the data request is presented to the user by an audible message via a speaker, and wherein the response provides a verification of the actual tax implication.  (Ciaramitaro:  pgh 80)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hughes/Regan/Barton with the elements as taught by Ciaramitaro because the claimed invention is merely a combination of old elements according to known methods, and in the combination 
Claim 13:	Hughes/Regan/Ciaramitaro/Barton teaches the limitation(s) as shown in the rejection of claim 9.  In regard to the following limitation, Ciaramitaro teaches:
13. The one or more non-transitory computer readable storage media of claim 9, wherein the external device is a first external device 33wherein a communications element is communicably coupled to a second external device, wherein the first external device is a smart phone associated with the user, and wherein the second external device is a server configured to interface with at least one of a customer bank and an e-mail system.  (Ciaramitaro:  pgh 25, 26, 80)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hughes/Regan/Barton with the elements as taught by Ciaramitaro because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Hughes (see pgh 4).        
Claim 14:	Hughes/Regan/Ciaramitaro/Barton teaches the limitation(s) as shown in the rejection of claim 9.  In regard to the following limitation, Ciaramitaro teaches:
14. The one or more non-transitory computer readable storage media of claim 9, wherein at least a portion of the one or more non-transitory computer readable storage media is associated with a home assistance device.  (Ciaramitaro:  pgh 26)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hughes/Regan/Barton with the elements as taught by Ciaramitaro because the claimed invention is merely a 
Claim 15:	Hughes/Regan/Ciaramitaro/Barton teaches the limitation(s) as shown in the rejection of claim 9.  In regard to the following limitation, Ciaramitaro teaches:
15. The one or more non-transitory computer readable storage media of claim 9, wherein at least a portion of the one or more non-transitory computer readable storage media is associated with a smart phone associated with the user.  (Ciaramitaro:  pgh 26)34  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hughes/Regan/Barton with the elements as taught by Ciaramitaro because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Hughes (see pgh 4).        
Claim 16:	In regard to the following limitation, Hughes teaches:
determine a data request based at least in part on the data input, wherein at least one of the data input and the data request is associated with the external device; receive a response based upon the data request, (Hughes:  pgh 11, 29)
Hughes does not teach the remaining limitation.  However, Regan teaches:
wherein the response is indicative as to whether the trigger is indicative of an actual tax implication; and (Regan:  pgh 257)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hughes with the elements as taught by Regan because the claimed invention is merely a combination of old 
provide, upon determining the actual tax implication, information in indicative of the data input and the response to the external repository associated with a tax preparation system and the tax implication database to improve the accuracy of the machine learning model.  (Ciaramitaro:  pgh 80)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hughes/Regan with the elements as taught by Ciaramitaro because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Hughes/Regan/Ciaramitaro does not teach the remaining limitations.  However, Barton teaches:    
automatically determine an assistant-initiated trigger based upon the data input; determine a probability that the trigger is indicative of a potential tax implication by using a machine learning model to consult a tax implication database, wherein the tax implication database comprises user-verified data such that the machine learning model is personalized to the user; (Barton:  col 3, lines 5-40)
An electronic tax assistant for assisting a user in preparing for a tax return preparation process, wherein the electronic tax assistant performs the following steps: request credentials from the user to access a user account associated with an external device; upon receiving the credentials, access the user account using the credentials; (Barton:  col 4, lines 25-50)
continuously monitor a data set associated with at least one of a microphone, the external device, an external repository, and the user account to detect a data input; (Barton:  col 2, lines 1-65)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hughes/Regan/Ciaramitaro with the elements as taught by Barton because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Hughes (see pgh 4).      
Claim 17:	Hughes/Regan/Ciaramitaro/Barton teaches the limitation(s) as shown in the rejection of claim 16.  In regard to the following limitation, Ciaramitaro teaches:
17. The electronic tax assistant of claim 16, wherein the electronic tax assistant is associated with a hardware platform selected from a group consisting of a smart phone and a home assistance device.  (Ciaramitaro:  pgh 26)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hughes/Regan/Barton with the elements as taught by Ciaramitaro because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Hughes (see pgh 4).        
Claim 18:	Hughes/Regan/Ciaramitaro/Barton teaches the limitation(s) as shown in the rejection of claim 16.  In regard to the following limitation, Ciaramitaro teaches:
18. The electronic tax assistant of claim 16, wherein the data input is received from the external device and is indicative of a potential tax implication of data associated with the external device, wherein the data request is presented to the user by an audible message via a speaker, 35and wherein the response is 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hughes/Regan/Barton with the elements as taught by Ciaramitaro because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Hughes (see pgh 4).        
Claim 19:	Hughes/Regan/Ciaramitaro/Barton teaches the limitation(s) as shown in the rejection of claim 16.  In regard to the following limitation, Ciaramitaro teaches:
19. The electronic tax assistant of claim 16, wherein the data input is received from the user by an audible input via the microphone, wherein the data request is presented to the external device to verify the potential tax implication, and wherein the response is presented to the user by an audible message via the speaker.  (Ciaramitaro:  pgh 80)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hughes/Regan/Barton with the elements as taught by Ciaramitaro because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Hughes (see pgh 4).        
Claim 20:	Hughes/Regan/Ciaramitaro/Barton teaches the limitation(s) as shown in the rejection of claim 16.  In regard to the following limitation, Hughes teaches:
20. The electronic tax assistant of claim 16, wherein the data input is detected by analyzing the user account associated with the external device, (Hughes:  pgh 11, 29)

wherein the data request is presented to the user by an audible message via a speaker, and wherein the response provides a verification of the actual tax implication.  (Ciaramitaro:  pgh 80)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Hughes/Regan/Barton with the elements as taught by Ciaramitaro because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  Motivation to combine the references can be found in Hughes (see pgh 4).        

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Hammad (10,795,966) discloses a system and method for routing data requests to an external data store with the aid of cloud computing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event of a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        June 13, 2021

/HANI M KAZIMI/Primary Examiner, Art Unit 3691